DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/ arguments and remarks, filed on 3/21/2022, in which claim(s) 1-7, 9 and 10 is/are presented for further examination.
Claim(s) 1-3 has/have been amended.
Claim(s) 8 has/have been previously cancelled.
Claim(s) 10 has/have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 3/21/2022, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1-3 has/have been accepted.  Support was found in at least [0037]-[0041] of the specification.
Applicant’s addition(s) of claim(s) 10 has/have been accepted.  Support was found in at least [0040] of the specification.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9 and 10, filed on 3/21/2022, have been fully considered but they are not persuasive.

Applicant arguments with respect to the rejection(s) of claim(s) 1-7, 9 and 10 for non-statutory double patenting, see the middle of page 6 of applicant’s remarks, filed on 3/21/2022, have been fully considered but they are not persuasive.
The examiner disagrees.  The rejection(s) are for non-statutory double patenting. As such, additionally limitations can be present.
MPEP 804(II)(B) recites:
Nonstatutory Double Patenting
A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).

MPEP 804(II)(B)(3) recites.
Nonstatutory Double Patenting Rejection Based on Equitable Principles

In some circumstances a nonstatutory double patenting rejection is applicable based on equitable principles. Occasionally the fundamental reason for nonstatutory double patenting – to prevent unjustified timewise extension of patent rights – is itself enforceable no matter how the extension is brought about. Examples of this occurred in In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); and Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

In In re Schneller, 397 F.2d 350, 158 USPQ 210, 216 (CCPA 1968), the court affirmed a double patenting rejection after summing up the situation as follows:

[I]n appellant’s own terms: The combination ABC was old. He made two improvements on it, (1) adding X and (2) adding Y, the result still being a unitary clip of enhanced utility. While his invention can be practiced in the forms ABCX or ABCY, the greatest advantage and best mode of practicing the invention as disclosed is obtained by using both inventions in the combination ABCXY. His first application disclosed ABCXY and other matters. He obtained a patent claiming [a clip comprising] BCX and ABCX, . . . so claiming these combinations as to cover them no matter what other feature is incorporated in them, thus covering effectively ABCXY. He now, many years later, seeks more claims directed to ABCY and ABCXY. Thus, protection he already had would be extended, albeit in somewhat different form, for several years beyond the expiration of his patent, were we to reverse.

397 F.2d at 355-56, 158 USPQ at 216 (emphasis in original).

The court recognized that "there is no double patenting in the sense of claiming the same invention because ABCX and ABCY are, in the technical patent law sense, different inventions. The rule against ‘double patenting,’ however, is not so circumscribed. The fundamental reason for the rule is to prevent unjustified timewise extension of the right to exclude granted by a patent no matter how the extension is brought about. To . . . prevail here, appellant has the burden of establishing that the invention claimed in his patent is ‘independent and distinct’ from the invention of the appealed claims…. [A]ppellant has clearly not established the independent and distinct character of the inventions of the appealed claims." 397 F.2d at 354-55, 158 USPQ at 214-15 (emphasis in original). The court observed:

The controlling fact is that patent protection for the clips, fully disclosed in and covered by the claims of the patent, would be extended by allowance of the appealed claims. Under the circumstance of the instant case, wherein we find no valid excuse or mitigating circumstances making it either reasonable or equitable to make an exception, and wherein there is no terminal disclaimer, the rule against "double patenting" must be applied.

397 F.2d at 355, 158 USPQ at 215.

The difference(s) in the limitation(s) of the instant application does not negate the overlapping subject matter from the 10,409,824 patent and the instant application.  The additional limitation(s) is/are similar to the example of In re Schneller as disclosed in MPEP 804(II)(B)(3).  Additionally, to give a patent to the instant application that goes beyond the time of the ‘824 patent would be an unjustified timewise extension of the right to exclude per MPEP 804(II)(B)(3).  As such, the non-statutory double patenting rejection(s) is/are maintained in the instant Office action.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7, 9 and 10 under 35 U.S.C. 103, see the bottom of page 6 to page 7 of applicant’s remarks, filed on 3/21/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7, 9 and 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 10,409,824 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application is contained in the ‘824 patent.
U.S. Patent: 10,409,824
Application: 16/434,768
1.  A cognitive proximate recommendation method including a database, the cognitive proximate recommendation method comprising:

identifying a requested item based on a user request;

first extracting a requested feature and a requested value of the requested feature for the requested item; and






returning a return item from a plurality of return items stored in the database by:

second extracting a return feature corresponding to the requested feature for each of the plurality of return items;

third extracting a return value of the return feature; and

calculating a proximal distance between the return value for each of the plurality of return items and the requested value of the requested item,

wherein the returning returns a ranked list of the plurality of return items ranked in order of the proximal distance,

wherein the first extracting extracts a plurality of requested features and a requested value for each of the plurality of requested features based on the user request,

wherein the second extracting further extracts a plurality of return features for each return item corresponding to the requested feature of the requested item,

sorting the plurality of return features based on a learned weight from a user selection of the return item from the ranked list for each of the first extracted plurality of requested features such that the calculating calculates the proximal distance based on the learned weight,

wherein the returning returns an updated ranked list based on the learned weight, and

wherein the updated ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature.

13.  Same as 1.

17.  Same as 1.
1.  A cognitive proximate recommendation method including a database, the cognitive proximate recommendation method comprising:




first extracting a requested feature and a requested value of the requested feature for a requested item;

defining a proximal model of items depending upon the requested feature and cognitive entity phrasing maps for each attribute of the requested item; and

returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items to replace the requested item based on the proximal model;

sorting the plurality of return features based on a learned weight from a user selection of the return item from the ranked list for each of the first extracted plurality of requested features,































wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature.

2.  Same as 1.

3.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko et al., US 2009/0171867 A1 (hereinafter “Bilenko”) in view of Bhotika et al., US 10,282,431 B1 (hereinafter “Bhotika”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3
Bilenko discloses a cognitive proximate recommendation method including a database (Bilenko, [0024], see database system), the cognitive proximate recommendation method comprising:
first extracting a requested feature and a requested value of the requested feature for a requested item (Bilenko, [0039], see taking into account various features of searchable digital items and where searching returns results based on relevance, which is determined by how closely features match [i.e., requested value]);

returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items (Bilenko, [0035], see performing searched for digital items; Bilenko, [0039], see taking into account various features of searchable digital items including ranking and see weights assigned to features [i.e., ranked list]) 

wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature (Bilenko, [0039], see ranking derived from a link structure (e.g., page rank of a digital item), a rank of a domain that includes the digital item, a popularity of the digital item among search engine results, a number of words in a digital item, color spectrums of images in a digital item, etc. [i.e., inter-relationships defined by defining a primary value of each of the requested items]; Note: “inter-relationships that are defined by defining a primary of each of the requested items” can be broadly interpreted).
On the other hand, Bhotika discloses defining a proximal model of items depending upon the requested feature and cognitive entity phrasing maps for each attribute of the requested item (Bhotika, Col. 20, lines 24-38, see the decision tree learning uses a decision tree as a predictive model which maps observations about an object (e.g., class-labeled training data) to conclusions about the object's target value (e.g., classification). A decision tree, for example, is a flow-chart-like structure wherein each internal (i.e., non-leaf) node represents a test on an attribute [i.e., which is being interpreted as the “requested feature” and where each “requested feature” is mapped to an internal node of the decision tree], each branch denotes the outcome of the test, and each terminal (i.e., leaf) node represents a class label or classification; Bhotika, Col. 20, line 39-Col. 21, line 2, see machine learning to create a model; and Bhotika, Col. 21, lines 3-21, see deep learning modeling to create a model);
returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items to replace the requested item (Bhotika, Col. 22, line 36-Col. 23, line 37, see the similarity service 1316 can utilize data from the matching service 1310, such as an identifier for an object determined to match the item of interest, in order to locate products, in a product data store 1322 [i.e., which is being interpreted as the “database”] or other such location, which are offered through the marketplace and that match, or are otherwise related to, the identified object. As discussed, the similarity service 1316 can look at products related to the identified item of interest, and can determine the relatedness scores (e.g., visual similarity scores, etc.) for at least a portion of those products with respect to the item of interest. In at least some embodiments, the similarity service can extract subjective human-generated data from at least one human generated data store 1320 for use in determining appropriate weightings, factors, or other adjustments to be used in determining the similarity scores for each pair of items, such as selection input (e.g., interactions, browsing, etc.) corresponding to browsing items in the item catalog/marketplace. As discussed, data specific to the user making the request can be utilized as well in at least some embodiments. The similarity service can then rank the potentially similar items by the generated similarity scores, and can provide at least a determined number of the top ranked results (or other appropriate selection) to the client device 1302 as a set of similar items [i.e., which is being interpreted as the “ranked list of the plurality of return items to replace the requested item]; Note: The language “to replace the requested item” is intended use.  This language can be read as the possibility of performing it in the future, but it does not require it be so.  Adding a step of replacing the “requested item” with the “return item” would require this to actually happen and, thus, no longer be “intended use”) based on the proximal model (Bhotika, Col. 20, lines 24-38; Bhotika, Col. 20, line 39-Col. 21, line 2; and Bhotika, Col. 21, lines 3-21, see the discussion of these sections above);
sorting the plurality of return features based on a learned weight from a user selection of the return item from the ranked list for each of the first extracted plurality of requested features (Bhotika, Col. 22, line 36-Col. 23, line 37, see the similarity service 1316 can utilize data from the matching service 1310, such as an identifier for an object determined to match the item of interest, in order to locate products, in a product data store 1322 [i.e., which is being interpreted as the “database”] or other such location, which are offered through the marketplace and that match, or are otherwise related to, the identified object. As discussed, the similarity service 1316 can look at products related to the identified item of interest, and can determine the relatedness scores (e.g., visual similarity scores, etc.) for at least a portion of those products with respect to the item of interest. In at least some embodiments, the similarity service can extract subjective human-generated data from at least one human generated data store 1320 for use in determining appropriate weightings, factors, or other adjustments to be used in determining the similarity scores for each pair of items, such as selection input (e.g., interactions, browsing, etc.) corresponding to browsing items in the item catalog/marketplace. As discussed, data specific to the user making the request can be utilized as well in at least some embodiments. The similarity service can then rank the potentially similar items by the generated similarity scores, and can provide at least a determined number of the top ranked results (or other appropriate selection) to the client device 1302 as a set of similar items [i.e., which is being interpreted as the “ranked list of the plurality of return items to replace the requested item]), for example based on ranking the items, in some embodiments including additional rankings such as according to visual attributes, visual categories, etc. If the user of the client device 1302 selects any of these similar items for viewing or purchase, or does not select one or more of these items, that information can be fed back into the similarity service 1316 for use in adjusting a weighting of one or more item descriptors (e.g., visual attributes, etc.) for that type of item that are used to generate the similarity scores. For example, if the user does not express interest in any of the items, the weightings might be moved back toward an even weighting. If the user selects only items that are of a similar color, the color descriptor might get a heavier weighting, perhaps within a group of items corresponding to a visual attribute. Various metric learning approaches can be used to continually monitor user interactions and additional items in a training set, for example, and update the similarity data over time. When a subsequent request for that type of item is received from a user of another device 1324, for example, the updated weightings can be used to determine a set of updated ranking scores, and select a set of suggested items that might be the same as, or different from, the set that was presented to the user of the first device 1302. The ability to dynamically adjust the weighting factors also enables the system to adapt to changes in preference, such as where relative preferences for similar styles or color vary with trends over time).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bhotika’s teachings to Bilenko’s method.  A skilled artisan would have been motivated to do so in order to locate visually similar items to a particular item of interest in large catalogs, see Bhotika, Col. 1, lines 6-21.  In addition, both/all of the references (Bilenko and Bhotika) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as making recommendations.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 2 and 3 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 2, Bilenko discloses a non-transitory computer-readable recording medium (Bilenko, [0053], see memory) recording a cognitive proximate recommendation program including a database (Bilenko, [0024], see database system).
With respect to claim 3, Bilenko discloses a cognitive proximate recommendation system, the cognitive proximate recommendation system comprising:
a database (Bilenko, [0024], see database system);
a processor (Bilenko, [0053], see processor); and
a memory (Bilenko, [0053], see memory).

Claim 9
With respect to claim 9, the combination of Bilenko and Bhotika discloses wherein the returning returns the ranked list of the plurality of return items ranked in order of a proximal distance based on the proximal model (Bilenko, [0035], see performing searched for digital items; Bilenko, [0039], see taking into account various features of searchable digital items including ranking and see weights assigned to features [i.e., ranked list]; and Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]),
wherein the returning returns the return item from the plurality of return items stored in the database having a closest proximal distance to the requested item according to the proximal model (Bilenko, [0035], see performing searched for digital items; Bilenko, [0039], see taking into account various features of searchable digital items including ranking and see weights assigned to features [i.e., ranked list]; and Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]),
wherein the first extracting extracts a plurality of requested features and a requested value for each of the plurality of requested features (Bilenko, [0039], see taking into account various features of searchable digital items and where searching returns results based on relevance, which is determined by how closely features match [i.e., requested value]), and
further comprising second extracting that further extracts a plurality of return features for each return item corresponding to the requested feature of the requested item (Bhotika, Col. 22, line 36-Col. 23, line 37).

Claim 10
With respect to claim 10, the combination of Bilenko and Bhotika discloses wherein the requested item is replaced with a highest ranked return item from the ranked list (Bhotika, Col. 22, line 36-Col. 23, line 37, see the similarity service 1316 can look at products related to the identified item of interest, and can determine the relatedness scores (e.g., visual similarity scores, etc.) for at least a portion of those products with respect to the item of interest. In at least some embodiments, the similarity service can extract subjective human-generated data from at least one human generated data store 1320 for use in determining appropriate weightings, factors, or other adjustments to be used in determining the similarity scores for each pair of items, such as selection input (e.g., interactions, browsing, etc.) corresponding to browsing items in the item catalog/marketplace. As discussed, data specific to the user making the request can be utilized as well in at least some embodiments. The similarity service can then rank the potentially similar items by the generated similarity scores, and can provide at least a determined number of the top ranked results (or other appropriate selection) to the client device 1302 as a set of similar items [i.e., which is being interpreted as the “ranked list of the plurality of return items to replace the requested item]).

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko in view of Bhotika in further view of Sakai, US 2016/0284007 A1 (hereinafter “Sakai”).

Claim 4
Claim 4 incorporates all of the limitations above.  On the other hand, Sakai discloses wherein the returning returns the ranked list of the plurality of return items ranked in order of a proximal distance based on the proximal model (Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Sakai’s teachings to the combination of Bilenko and Bhotika.  A skilled artisan would have been motivated to do so in order to recommend products meeting user preference in accordance with product information including a product image and content of a product description, see Sakai, [0010].  In addition, both/all of the references (Bilenko, Bhotika and Sakai) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as making recommendations.  This close relation between/among the references highly suggests an expectation of success.

Claim 5
Claim 5 incorporates all of the limitations above.  On the other hand, Sakai discloses wherein the returning returns the return item from the plurality of return items stored in the database having a closest proximal distance to the requested item according to the proximal model (Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]).  See claim 4 above for the motivation to combine.

Claims 6 and 7
With respect to claims 6 and 7, the combination of Bilenko, Bhotika and Sakai discloses wherein the first extracting extracts a plurality of requested features and a requested value for each of the plurality of requested features, and
further comprising second extracting that further extracts a plurality of return features for each return item corresponding to the requested feature of the requested item (Sakai, [0055], see a first phase is a learning phase running a feature value of a product, such as a product image and a product description, and a feature value of a user, such as an age and a gender, through machine learning, and creating a model learning a correlation, where a second phase is a recommendation phase calculating a relevance score from a machine learning engine applying the learning model described above with a feature value of a user browsing an EC site as an input, and determining a recommendation order/ranking).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Spears et al., 9,361,624, for predicting association item affinities using second order user item associations;
– Jiang, WO 2012/14275, for flexible diversification of recommendation results; and
– Aravamudan et al., WO 2007/103938, for selecting and presenting content based on learned user preferences.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: May 23, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152